United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 15, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-11166
                          Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RAMIRO PACHECO, also known as Ramiro Pacheco, Jr.,

                                    Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 4:05-CR-84-ALL
                         --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Ramiro Pacheco appeals his illegal reentry conviction and

sentence.   Pacheco’s constitutional challenge to 8 U.S.C.

§ 1326(b) is foreclosed by Almendarez-Torres v. United States,

523 U.S. 224, 235 (1998).   Although Pacheco contends that

Almendarez-Torres was incorrectly decided and that a majority of

the Supreme Court would overrule Almendarez-Torres in light of

Apprendi v. New Jersey, 530 U.S. 466 (2000), we have repeatedly

rejected such arguments on the basis that Almendarez-Torres

remains binding.   See United States v. Garza-Lopez, 410 F.3d 268,

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-11166
                                -2-

276 (5th Cir.), cert. denied, 126 S. Ct. 298 (2005).   Pacheco

properly concedes that his argument is foreclosed in light of

Almendarez-Torres and circuit precedent, but he raises it here to

preserve it for further review.

     Pacheco’s argument that the sentencing disparities created

by U.S.S.G. § 5K3.1’s fast-track sentencing program rendered his

sentence unreasonable is foreclosed by United States v. Aguirre-

Villa, 460 F.3d 681, 682 (5th Cir.), pet. for cert. filed (Nov.

13, 2006) (06-7792).   Finally, Pacheco has not established under

plain error review that restricting the fast-track program to

only certain geographic locations results in due process and

equal protection violations.

     AFFIRMED.